--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 5, 2022 has been entered. 
Priority
This application claims benefit in provisional application 62/818,852 filed on 03/15/2019. Claim Status
Claims 1, 3-5, and 7-18 are pending and examined. Claims 2 and 6 were cancelled. Claims 1, 4, 5, 7, 14, and 16 were amended. 
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 1-18 are withdrawn because rejections were obviated with claim amendments dated 01/05/2022.
Claim Objections 

Ground of objection may be obviated by replacing 
“material 
e) the population” with 
“material; and wherein 
e) the population”.
	Claim 14 is ungrammatical because “the population of microcapsules” is singular and does not agree with “have”. Ground of objection may be obviated by replacing “the population of microcapsules have” with “microcapsules of the population of microcapsules have”.
	Claim 16 is ungrammatical because “the population of microcapsules” is singular and does not agree with “are”. Ground of objection may be obviated by replacing “the population of microcapsules are” with “microcapsules of the population of microcapsules are”.
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Dihora does not teach the claimed elements and it would not have been obvious to the skilled artisan to modify the teachings of Dihora and arrive at the claimed invention. 
Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 in lines 11-12 and claim 7 in lines 8-9 continue to recite “2,2-bis[4-(methacryloyl ethoxy) phenyl] propane”. The claims are indefinite because it is not clear what chemical structure is implied by the chemical name. The application as filed does not provide its chemical structure and the search of the molecule did not recover any results. 
Claim 7 is indefinite because it depends from cancelled claim 6. For the purpose of applying prior art, claim 7 is interpreted as depending from claim 1. This is the broadest reasonable interpretation of the claim consistent with the application as filed. 
Claim 11 is indefinite because the claim depends from itself. For the purpose of applying prior art, claim 11 is interpreted as depending from claim 10. This is the broadest reasonable interpretation of the claim consistent with the application as filed. 
Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 3-5, 7, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dihora (US 2011/0268778 A1 Published November 3, 2011).
The claims encompass a population of microcapsules.
The teachings of Dihora are related to encapsulated benefit agent (Abstract). Dihora teaches a process for microencapsulation using oil in water emulsification (paragraph 0039). A process of obtaining microcapsules comprises dispersing an oil soluble amine modified polyfunctional polyvinyl monomer or oligomer and an oil soluble bi- or polyfunctional vinyl monomer or oligomer along with a free radical initiator, such as a peroxy or azo initiator, and an organic acid into an internal phase oil. This dispersion is heated for a time and temperature sufficient to oligomerize or further oligomerize the amine modified polyfunctional polyvinyl monomer and oil soluble bi- or polyfunctional vinyl monomer to form a prepolymer. To this internal phase oil and prepolymer, a water phase is added in excess comprising a dispersion in water of an emulsifier and optionally, a free radical initiator. The oil phase in this embodiment is emulsified into the water phase (O/W). The dispersion is then heated for a time and temperature sufficient to decompose the free radicals, positioned in one or both of the oil and water phases. Microcapsule wall material is thereby formed at the interface of the water and oil phases (paragraph 0040). Preferred di- or polyfunctional vinyl monomers include 1,6-hexanediol dimethyacrylate, and polyethylene glycol dimethacrylate, among others (paragraph 0042). The organic acid is methacrylic acid, among others (paragraph 0043). The weight ratio of the amine acrylate or methacrylate and the multi-functional acrylate or methacrylate monomers used is from about 0.1:99.9 to about 10:90 (paragraph 0045). The average molecular weight of the 
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a microcapsule encapsulating perfume in a polymer shell, with a reasonable expectation of success because Dihora teaches compositions comprising microcapsules comprising a perfume core and a polymer shell. It would have been obvious to have formed the shell from an amine modified monomer and a di-functional monomer in a weight ratio of 10:90, and methacrylic acid, with a reasonable expectation of success because Dihora teaches these monomers as suitable monomers for making the shell. It would have been obvious to have selected a combination of 1,6-hex anediol dimethyacrylate and polyethylene glycol dimethacrylate as the di-functional monomer because Dihora teaches 1,6-hexanediol dimethyacrylate and polyethylene glycol dimethacrylate, among others as suitable di-functional monomers. Dihora teaches that monomers have a molecular weight in the hundreds to Daltons. Thus, it would have been obvious to have utilized polyethylene glycol having a molecular weight up to 1000 Da.
The claims are described as a product by process. See MPEP 2113. Microcapsules in claim 1 are obvious over Dihora because the microcapsules comprise a core encapsulated in a shell formed from 1,6-hexanediol dimethacryalte (relevant to component bii), polyethylene glycol dimethacrylate having a molecular weight up to 1000 Da (relevant to component biii), and methacrylic acid (relevant to component biv). It would have been obvious to have used 1,6- hexanediol dimethacrylate and polyethylene glycol dimethacrylate in a weight ratio of 1:1 
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Microcapsules produced in Dihora were produced from the same core and shell materials as claimed microcapsules, and it would have been reasonable to expect Dihora’s microcapsules to have the same properties as claimed microcapsules including having a hydrolysable shell characterized by the capsule shell containing polar hydrophilic and acid groups, and properties described under e). Per MPEP 21121.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Regarding claim 3, 1,6-hexanediol dimethacarylate has 2 ester groups.
Regarding claim 4, Dihora teaches 1,6-hexanediol dimethacarylate.
Regarding claim 5, Dihora teaches polyethylene glycol dimethacrylate having a molecular weight up to 1000 Da, which encompasses claimed polyethylene glycol 200 dimethacrylate, polyethylene glycol 400 dimethacrylate, polyethylene glycol 600 dimethacrylate, and polyethylene glycol 1000 dimethacrylate.
Regarding claim 7, it would have been obvious to have used diethylene glycol dimethacrylate instead of the polyethylene glycol dimethacrylate, with a reasonable expectation of success because Dihora teaches diethylene glycol dimethacrylate as a suitable bi- functional monomer from which the shell is formed (paragraph 0042). Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Regarding claims 10 and 11, the core comprises a perfume.
Regarding claim 12, it would have been obvious to have added a partition modifier because Dihora teaches that a partition modifier is added to the core when the microcapsule is used for encapsulating a perfume.
Regarding claim 13, it would have been prima facie obvious to have formed a slurry of microcapsules comprising a deposition aid selected from a cationically modified guar, with a reasonable expectation of success because Dihora teaches a slurry comprising the microcapsules 
Regarding claim 14, it would have been obvious to have formed the microcapsules having a particles size of about 13 microns, with a reasonable expectation of success because Dihora teaches forming capsules having a particle size of 13.93 microns (paragraph 0299). The claimed range is obvious because it encompasses the prior art particle size.
Regarding claim 16, Dihora teaches a slurry of microcapsules comprising a deposition aid selected from cationically modified guar. It would have been obvious to conclude that microcapsules are coated with the cationically modified guar because the two are combined in a slurry and the purpose of the cationically modified guar is deposition aid. Coated microcapsules would have been cationic.
Regarding claims 17 and 18, it would have been obvious to have incorporated the microcapsules into a shampoo, with a reasonable expectation of success because Dihora teaches a shampoo comprising microcapsules (paragraphs 0307-0308).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dihora as applied to claims 1, 3-5, 7, 10-14, and 16-18 above, and further in view of Schwantes (US 2011/0147961 Al Published June 23, 2011).
The claim requires a carboxylalkyl acrylate or carboxyalkyl methacrylate.
The teachings of Dihora are relied upon as summarized above. Dihora teaches using an organic acid, but does not teach the acids required by claim 8.

The teachings of Dihora and Schwates are related to a microcapsule comprising a core encapsulated by a wall formed from an acid modified monomer and an amine modified monomer, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to have utilized carboxylalkylacrylates and carboxyalkylmethacrylates as the organic acid the method of making microcapsules in Dihora, with a reasonable expectation of success because Dihora requires an organic acid comprising a carboxylic acid and Schwates showed that carboxylalkylacrylates and carboxyalkylmethacrylates are suitable for making microcapsule wall. The selection of a known material based on its suitability for its intended purpose supports obviousness.
Examiner’s Response to Applicant’s Arguments
In the remarks dated January 5, 2022, the applicant traversed the rejections.
Applicant’s arguments were fully considered but are not persuasive for the following reasons:
	1. Dihora teaches a shell produced from the same monomers as claimed in overlapping amounts. It would have been reasonable to conclude that Dihora’s shell is hydrolysable because it structurally meets all of the claimed requirements. It is irrelevant that Dihora does not describe its monomers by their hydrophilicity index. A hydrophilicity index is a property of a monomer. Dihora teaches the same monomers as claimed, and therefore meets the hydrophilicity index limitations. Dihora’s microparticles are formed from the same starting materials as claimed 
Claimed concentration ranges are obvious over calculated concentration ranges of the components in the prior art. 
Applicant stated that Dihora does not recognize the problem, let alone a solution. This argument is not persuasive because these are not claimed limitations. Dihora teaches all of the claimed limitations as described in the rejection.
	2. Applicant referred to Examples 1-4 in the specification to show that when TBAEMA is used, microcapsules are formed having properties that are different from microcapsules formed without the presence of TBAEMA. Applicant cited Figure 1 specifically, where data for Examples 1 and 2, and Comparative Examples 3 and 4 are plotted. Applicant stated that mere combinations with ethylene glycol dimethacrylate outside the parameters taught by applicant do not achieve the hydrolysable capsules taught by the invention. The applicant emphasized that having monomers having claimed hydrophilicity indexes is critical to forming claimed microparticles. 

The applicant has not presented any data to show that the combination of claimed monomers having claimed hydrophilicity indexes is critical. The applicant provided Examples 1 In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”.        
	  See MPEP 716.02 for the requirements the applicant has to meet in order to overcome obviousness rejections with unexpected results.
	3. The declaration was considered but it is not persuasive for the following reasons. While Dihora did not explicitly describe microcapsules as hydrolysable, it would have been reasonable to conclude that the microcapsules are hydrolysable because they were formed from the same components as claimed microcapsules. It is irrelevant that Dihora’s microcapsules comprise elements that aren’t claimed because present claims use the transitional phrase “comprising”. The teachings of Dihora are not limited by exemplified compositions. The data in Table 6 of the present application is not sufficient to show that claimed combination of monomers having claimed hydrophilicity indexes is critical. Table 6 shows data for Comparative Examples 6-8. It is not clear that the observed properties are due to monomer hydrophilicity because Comparative Example 8 was made from ethylidene dimethacrylate (acetal monomer) which according to Table 1 has a hydrophilicity index of 0.00 and polyethylene glycol diacrylate without specifying molecular weight. According to Table 1 PEG 200 diacrylate and PEG 400 diacrylate have a hydrophilicity index about 36. Similarly Comparative Example 7 is formed from ethylene glycol dimethacrylate have a hydrophilicity index of 0.00 and PEG diacrylate. The copolymer of comparative examples 7 and 8 each contain the two claimed monomers i) and ii) with required hydrophilicity indexes, however a shell wall formed from such copolymers showed 
	4. Arguments directed to Schwantes are not persuasive because Dihora is not deficient for reasons described above.
Conclusion
Claims 9 and 15 are objected to. Claims 1, 3-5, 7, 8, 10-14, and 16-18 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Alma Pipic/
Primary Examiner, Art Unit 1617